Citation Nr: 1218093	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for Perthes disease of the right hip before June 24, 2008, and a rating higher than 30 percent from August 1, 2009, following a total hip replacement.

2.  Entitlement to a rating higher than 10 percent for Perthes disease of the left hip.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1973 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

While the claims were pending, the Veteran had a right total hip replacement.  In a rating decision in December 2008, the RO assigned a schedular 100 percent for the hip replacement from August 1, 2008, to July 31, 2009.  At the termination of the schedular 100 percent rating, the RO assigned a 30 percent rating and the Veteran has continued his appeal for higher ratings. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

For the right hip, following the hip replacement, the Veteran has not been examined by VA.  A VA examination under 38 C.F.R. § 3.327 is needed to determine the current level of severity.  

For the left hip, in December 2008, the Veteran's representative stated that the Veteran was to have a left hip replacement, but the surgery was not done, because the Veteran was still recovering from the right hip surgery.  As the record suggests a materia change in the left hip disability, a VA examination under 38 C.F.R. § 3.327 is needed to determine the current level of severity.





Accordingly, the case is REMANDED for the following action:

1.  Request VA records since August 2009. 

2.  Afford the Veteran a VA examination to determine the current level of right hip and left hip impairment.  

The VA examiner is asked to describe:  

Ankylosis, if any; limitation of extension of the thigh; limitation of flexion of the thigh; limitation of abduction or adduction or rotation of the thigh; a flail joint; or impairment of the femur.

The Veteran's file should be made available to the VA examiner for review.

3.  After the development has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


